QUESTION: Does the Consultants' Competitive Negotiation Act, s.287.055, F.S., apply to a consulting firm which deals in solid waste management practices?
SUMMARY: When a solid waste management consulting firm is not performing services within the scope of the practice of architecture, professional engineering, or registered land surveying, as defined by the laws of Florida, it is not within the purview of the Consultants' Competitive Negotiation Act. Section287.055, F.S., provides a method by which state agencies and local governments must select professional service firms. Subsection 287.055(2)(a) defines "professional services" as: . . . those services within the scope of practice of architecture, professional engineering, or registered land surveying as defined by the laws of the state of Florida, or those performed by any architect, professional engineer or registered land surveyor, in connection with his professional employment or practice. Florida Statutes define what duties or services are included within the terms architect, s. 467.09, F.S.; professional engineer, s. 471.02(5), F.S.; and land surveyor, s. 472.01(2), F.S. Apparently the purpose of a solid waste management consulting firm is to develop alternative solutions to specific local problems in the solid waste field. For example, such a service may provide computer information on routes, collection operations, and costs; show how much productive work a company is getting for its dollar; or evaluate hardware, equipment, and systems operations. The end result of its efforts is a workable plan. These services which a consulting firm provides do not come under the statutory definitions of the practice of architecture, professional engineering, or land surveying. The fact that a professional engineer is on the staff of such consulting firm does not mean that the firm is performing professional service or engineering work as defined by and for the purposes of the Consultants' Competitive Negotiation Act. As long as a consulting firm is not engaging in "professional service" work, as defined in s.287.055(2)(a), F.S., it is not within the purview of that law.